UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7573


ROBERT MALCOLM JACKSON,

                Plaintiff - Appellant,

          v.

BOBBY SHEARIN; WARDEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-03549-WDQ)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Malcolm Jackson, Appellant Pro Se.      Stephanie Judith
Lane-Weber, Assistant Attorney General, Siobhan Kelly Madison,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert   Malcolm    Jackson   appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Jackson v. Shearin, No. 1:12-cv-03549-WDQ (D. Md. Sept.

4, 2013).      We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the   materials

before   this   court   and     argument   would   not    aid   the   decisional

process.

                                                                        AFFIRMED




                                       2